Citation Nr: 1537685	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder, borderline personality disorder, major depression, and severe panic disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a mental condition.  The Board has recharacterized the disability on appeal as it appears on the cover page in order to afford the Veteran the broadest scope of review.  The Veteran testified before the undersigned in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the claim is not ready for appellate disposition.  

The Veteran contends that his psychiatric disability is the result of military service.  He testified that while not treated in service for a psychiatric disability, he began experiencing paranoid behaviors (theft of a friend's wallet because he thought he was involved with his girlfriend) which led to an Article 15 and early discharge from the service.  He further testified that post-service, he first sought treatment in approximately 1988 or 1989 and had been taking medication to treat his bipolar disorder since 1990.  He then informed the undersigned that he started treating at the Bay Pines VA Medical Center (VAMC) in 1998.    

The appellate record is incomplete.  The Board has reviewed the record and notes that consent forms submitted by the Veteran and statements made to and by VA treatment providers reveal that there are missing records.  While there are some records from some of the following providers, it appears they are not complete, and need to be obtained: private medical records dated in 1988 or 1989 (need name of provider); VA outpatient treatment records dated in 1998 and after September 2009; Windmoor Healthcare of Clearwater dated between 2002 and 2008; St. Anthony's Hospital dated from 2001 to 2008; Directions of Mental Health 2001 to the present; Bayfront Medical Center dated in November 2000; Largo Medical Center dated in August 1999; PEMHS dated between May 2000 and August 2000; and Turning Point dated in August 2000.  The Veteran's service personnel records have also not been obtained.   These records are pertinent to the issue and must be obtained. 38 C.F.R. § 3.159(c)(1), (2).

The Veteran has not been afforded a VA examination in connection with his claim.  The Veteran has been variously diagnosed with bipolar disorder, schizoaffective disorder, anxiety disorder, major depression, polysubstance abuse, and adjustment disorder (not exclusive list).  The Veteran testified, as noted above, that his disability first manifested in service when he was given an Article 15 for stealing a friend's wallet because he thought he was involved with his girlfriend.  The Board notes that the Veteran's DD 214 shows he received an under honorable conditions discharge for misconduct.  The Board finds that prior to considering the merits of the Veteran's psychiatric claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary consent forms, names of providers, and specific dates of treatment, if necessary, obtain for the record copies of the following: (a) private medical records dated in 1988 or 1989 (need name of provider, address, and dates of treatment); (b) VA outpatient treatment records from the Bay Pines VAMC dated in 1998 and after September 2009; (c) Windmoor Healthcare of Clearwater dated between 2002 and 2008; (d) St. Anthony's Hospital dated from 2001 to 2008;               (e) Directions of Mental Health 2001 to the present;     (f) Bayfront Medical Center dated in November 2000; (g) Largo Medical Center dated in August 1999; 
(h) PEMHS dated between May 2000 and August 2000; and (i) Turning Point dated in August 2000.  All requests for records and their responses must be associated with the claims folder. 

2.  Contact the appropriate record depository and obtain for the record copies of the Veteran's service personnel file.  All requests for records and their responses must be associated with the claims folder. 

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed psychiatric condition.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  All current psychiatric disorders should be clearly reported.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

The examiner must address the Veteran's testimony that his psychiatric disability first manifested in service when he was given an Article 15 for theft of a wallet brought on by paranoid ideas about his friend (thought he was involved with his girlfriend).  The examiner is informed that the Veteran's DD 214 shows he received an under honorable conditions discharge for misconduct.  The examiner must also address VA outpatient treatment records dated in July 1999 containing statements of the Veteran indicating that psychiatric complaints (anxiety, nightmares, etc.) first manifested after ingesting an unknown substance at a party.  The examiner should reconcile any discrepancies in the record, if possible.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed psychiatric disability is related to the Veteran's military service?  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim and furnish to the Veteran and his representative an appropriate SSOC, and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




